EXHIBIT 10.1
 
AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This Amendment (the “Amendment”), dated November 1, 2012, to the Employment
Agreement (the “Agreement”) dated as of December 15, 2006, by and between
Nathan’s Famous, Inc., a Delaware corporation, with its principal office located
at One Jericho Plaza, Jericho, New York 11753 (together with its successors and
assigns permitted under this Agreement, “Nathan’s”), and Howard M. Lorber who
resides at 8061 Fischer Island, Miami, Florida 33109 (“Lorber”), is made by and
among Nathan’s and Lorber.
 
WITNESSETH:
 
WHEREAS, Nathan’s and Lorber wish to amend the Employment Agreement, which is
currently scheduled to terminate on December 31, 2012;
 
WHEREAS, the parties wish to amend the Agreement as provided herein in order to
(i) increase the compensation of Lorber (ii) provide for the grant of 50,000
restricted shares to Lorber and (iii) extend the termination date of the
Agreement.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:
 
1.             Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Agreement.
 
2.             Amendment to Salary.  Section 5 of the Agreement is hereby
amended to read in its entirety as follows:
 
Lorber shall receive from Nathan’s a salary, at the rate of $600,000 per annum.
 
3.             Termination.  Section 2(b) of the Agreement shall be amended by
replacing “December 31, 2012” with “December 31, 2017.”
 
4.             The current language in Section 8 of the Agreement will become
Section 8(b).  In addition, the following language will be added to the
Agreement as Section 8(a):
 
(a) Simultaneously with the execution and delivery of this Agreement, Nathan’s
shall issue to Lorber 50,000 shares of restricted stock under the Nathan’s
Famous, Inc. 2010 Stock Incentive Plan, as amended (the “2010 Plan”).  Lorber’s
rights to such restricted stock will vest ratably in five installments with the
initial vesting commencing on the date hereof and will otherwise be subject to
the terms of the 2010 Plan.  Any dividends on such shares of restricted stock
shall be deferred and paid to Lorber upon the vesting of the shares on which the
dividend was paid.
 
 
 

--------------------------------------------------------------------------------

 
 
5.             Limited Nature of Amendments and Waivers.  The Amendment is
limited as provided herein and does not extend to any other provisions of the
Agreement not specified herein nor to any other matter.  Except as expressly
amended hereby, the terms and provisions of the Agreement shall remain in full
force and effect.
 
6.             Effectiveness.  Other than the new Section 8(a) of the Agreement
(Section 4 of this Amendment) which will become effective upon the execution of
this Amendment, this Amendment shall become effective as of January 1, 2013.
 
7.             Counterparts; Execution.  This Amendment may be executed in
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally as effective
as delivery of an original executed counterpart of this Amendment.
 
8.             Governing Law.  This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York, without
reference to principles of conflict of laws.
 
[Signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.
 

 
NATHAN’S FAMOUS, INC.
         
By:
/s/ Eric Gatoff
   
Name:
Eric Gatoff
   
Title:
Chief Executive Officer




         
/s/ Howard Lorber
 
Howard M. Lorber


